Citation Nr: 1329383	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-18 123	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder 
dislocation.

2.  Entitlement to an initial compensable evaluation for 
migraines.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran had active service from March 2003 to March 
2008.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating 
decision of December 2008.  The Veteran also initiated an 
appeal as to the issue of entitlement to service connection 
for posttraumatic stress disorder (PTSD), but that appeal 
was resolved by a grant of service connection by the RO in 
an April 2013 rating decision.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
March 2003 to March 2008.

2.	In August 2013, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Montgomery, Alabama, that the appellant died in June 2013.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2012); but see Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the 
right of an eligible person to file a request to be 
substituted as the appellant for purposes of processing the 
claim to completion.  Such request must be filed not later 
than one year after the date of the appellant's death.  See 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-
389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 
38 U.S.C. § 5121A, substitution in case of death of a 
claimant who dies on or after October 10, 2008).  As 
provided for in this new provision, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under section 5121(a) of this title ...."  The Secretary will 
be issuing regulations governing the rules and procedures 
for substitution upon death.  Until such regulations are 
issued, an eligible party seeking substitution in an appeal 
that has been dismissed by the Board due to the death of the 
claimant should file a request for substitution with the VA 
regional office (RO) from which the claim originated (listed 
on the first page of this decision).  


ORDER

The appeal is dismissed.



		
JONATHAN B. KRAMER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


